Citation Nr: 0328519	
Decision Date: 10/22/03    Archive Date: 11/03/03

DOCKET NO.  96-20 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a left knee 
condition.

2.  Entitlement to service connection for a right foot 
condition.  

3.  Entitlement to a rating in excess of 60 percent for a 
right knee disability from March 1, 2001

4.  Entitlement to a rating in excess of 30 percent for a 
right knee disability from August 1, 1997, through July 29, 
1998.  

5.  Entitlement to a rating in excess of 30 percent for 
depression.  

6.  Entitlement to a compensable rating for sensory loss, 
lateral side of the right calf, post damage of the 
superficial peroneal nerve.  

7.  Entitlement to a total disability rating due to 
individual unemployability resulting from service-connected 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from March 1978 to March 
1979.

This case initially came to the Board of Veterans' Appeals 
(Board) by means of an August 1995 rating decision rendered 
by the Phoenix, Arizona, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied a rating in 
excess of 10 percent for the veteran's right knee disability.  

In July 2000, the Board remanded the case to the RO for 
further evidentiary development the veteran's claims for an 
increased rating for his service-connected right knee 
disability.  During the pendency of the appeal, the RO 
amended the rating for this disability as follows:
			20 percent from October 31, 1994;
			100 percent from May 10, 1996;
			30 percent from August 1, 1997;
			100 percent from July 30, 1998; and
			60 percent from March 1, 2001.

In a July 2001 rating decision the RO denied service 
connection for a left knee disability, a low back disability 
and reflex sympathetic dystrophy of the right lower 
extremity.  The veteran perfected a timely appeal of these 
issues to the Board.  He also perfected an appeal of an 
October 2001 rating decision that granted service connection 
for depression with assignment of a 30 percent disability 
rating.

In June 2002, the RO issued a rating action that denied 
service connection for a right foot condition, a disability 
evaluation in excess of 0 percent for sensory loss of the 
lateral side of the right calf, status post damage of the 
superficial peroneal nerve, and entitlement to TDIU benefits.  
A notice of disagreement was received to these denials was 
received in September 2002.  However, the evidence does not 
show that a Statement of the Case has been issued addressing 
these issues.

In January 2003, the Board issued a decision that awarded 
service connection for the veteran's low back disability and 
reflex sympathetic dystrophy of the right lower extremity.  
The Board also denied a rating in excess of 20 percent, prior 
to May 10, 1996, for the veteran's right knee disability 
based upon subluxation and instability.  However, a separate 
10 percent disability rating for arthritis with painful 
motion of the right knee was granted as of August 30, 1995.  


REMAND

With respect to the claims of entitlement to service 
connection for a right foot condition, entitlement to a 
disability evaluation in excess of 0 percent for sensory loss 
of the lateral side of the right calf, status post damage of 
the superficial peroneal nerve, and entitlement to TDIU 
benefits, a remand is necessary to provide the veteran with a 
Statement of the Case (SOC).  Under pertinent VA regulations, 
a written communication from a claimant or his or her 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result will 
constitute a Notice of Disagreement (NOD).  While special 
wording is not required, the NOD must be in terms which can 
be reasonably construed as disagreement with that 
determination and a desire for appellate review.  38 C.F.R. 
§ 20.201 (2002).  

As stated previously, in June 2002, the RO issued a rating 
action that denied service connection for a right foot 
condition, a disability evaluation in excess of 0 percent for 
sensory loss of the lateral side of the right calf, status 
post damage of the superficial peroneal nerve, and 
entitlement to TDIU benefits.  Subsequently, in September 
2002, the veteran submitted a statement that he wished to be 
accepted as a notice of disagreement of the June 2002 rating 
decision.  As this correspondence clearly indicates that the 
veteran was expressing disagreement with the denial of TDIU 
benefits, the evaluation for his service-connected sensory 
loss, and the denial of service connection for his right foot 
condition, the Board will construe the statement as a NOD to 
the June 2002 rating action.  

Under the Court's holding in Manlincon v. West, 12 Vet. 
App. 238 (1999), the aforementioned September 2002 NOD 
initiates review by the Board of the RO's June 2002 decision.  
Accordingly, this issue must be remanded to have the RO issue 
a SOC regarding these claims.  

With regard to the claims for service connection for a left 
knee condition and increased evaluations for depression and a 
right knee disability, the Board notes that it ordered 
further development of the case in December 2002.  
Thereafter, the veteran's case was sent to the Board's 
Evidence Development Unit (EDU), to undertake the requested 
development.  However, the United States Court of Appeals for 
the Federal Circuit has recently invalidated provisions of 38 
C.F.R. § 19.9(a)(2), and (a)(2)(ii).  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d. 1339 
(Fed. Cir. 2003).  These provisions allowed the Board to 
develop evidence and take action to correct a missing or 
defective VCAA duty to notify letter as required by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).  In light of 
the Federal Circuit Court's decision and other policy 
considerations, VA has recently determined that the Veterans 
Benefits Administration (VBA) of VA would resume all 
development functions.  In other words, aside from the 
limited class of development functions that the Board is 
statutorily permitted to carry out, see 38 U.S.C.A. 
§§ 7107(b), 7109(a), all evidence development will be 
conducted by the RO.  

Accordingly, based on the discussion above, the case is 
REMANDED for the following development:

1.  The RO should furnish to the veteran 
and his representative a Statement of the 
Case addressing the issues of entitlement 
to service connection for a right foot 
condition, entitlement to a disability 
evaluation in excess of 0 percent for 
sensory loss of the lateral side of the 
right calf, status post damage of the 
superficial peroneal nerve, and 
entitlement to TDIU benefits.  This 
Statement of the Case should summarize 
the law and evidence relied on in the 
determination of his claim.  The RO 
should also inform the veteran that these 
issues will be returned to the Board 
following the issuance of the statement 
of the case only if they are perfected by 
the filing of a timely and adequate 
substantive appeal.

2.  The RO should obtain the veteran's 
medical records from the VA Medical 
Center in Phoenix, Arizona, for any 
treatment for depression during the 
period of September 1995 to the present.  

3.  In addition, the record indicates 
that the veteran was treated for his 
right knee disability by Alex Tatara, 
Mountainside Physical Therapy, P.C., 
11011 South 48th Street, Suite 
205,Phoenix, Arizona 85044-1788, during 
the period of from September 1996 to the 
present.  Similarly, the record indicates 
that the veteran was treated for 
depression and severe stress by David 
Michael Boarman, CPC, 4635 South 
Lakeshore Drive, Suite 109, Tempe, 
Arizona 85282.  The RO should make 
arrangements to obtain complete clinical 
records concerning the veteran from these 
medial professionals.

4.  Upon completion of the foregoing, the 
RO should make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an orthopedic 
examination to determine the etiology of 
any present left knee disability.  For 
any left knee disability that is 
presently shown, the examiner should 
indicate the degree of probability that 
such disability is due to the veteran's 
service-connected right knee or back 
disabilities.  The RO should send the 
claims folder to the examiner(s) for 
review.

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sough on appeal 
remains denied, the veteran and his 
representative, if any, should be 
furnished with a Supplemental Statement 
of the Case (SSOC) and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order. The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

Additionally, the veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	GARY L. GICK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


